                Case 20-12602-BLS             Doc 165         Filed 12/17/20      Page 1 of 1



                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

 In re:                                                   )     Chapter 11
                                                          )
 RED REEF ALTERATIVE INVESTMENTS and                      )     Case No. 20-12602 (BLS)
 EMERGENT CAPITAL, INC.                                   )
                          Debtors.                        )     (Jointly Administered)
                                                          )
 In re:                                                   )     Chapter 11
                                                          )
 IMPERIAL PREMIUM FINANCE, LLC,                           )     Case No.: 20-12694 (BLS)
                                                          )
                                    Debtor.               )

                     MOTION AND ORDER FOR ADMISSION PRO HAC VICE

         Pursuant to Local Rule 9010-1 and the attached certification, counsel moves the admission pro hac
vice of Jonathan B. Butler, of Ciklin Lubitz, to represent Allan J. Pohl, individually, as Representative of
Phyllis Pohl, and as Trustee of the Phyllis Pohl Irrevocable Trust, and Kimberly Sheris in the above-
referenced bankruptcy cases.

Dated: December 17, 2020                                      /s/ Jason A. Gibson
                                                              Jason A. Gibson (DE No. 6091)
                                                              THE ROSNER LAW GROUP LLC
                                                              824 N. Market Street, Suite 810
                                                              Wilmington, Delaware 19801
                                                              Tel.: (302) 777-1111

               CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

         Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am admitted,
practicing and in good standing as a member of the Bar of the States of Florida and George, the United
States District Court for the Middle, Southern and Northern Districts of Florida, the United States District
Court for the Middle and Northern Districts of Georgia and the United States Court of Appeals for the
Eleventh Circuit and submit to the disciplinary jurisdiction of this Court for any alleged misconduct which
occurs in the preparation or course of this action. I also certify that I am generally familiar with this Court’s
Local Rules and with the Standing Order for District Court Fund revised 8/31/16. I further certify that the
annual fee of $25.00 has been paid to the Clerk of Court for the District Court.

Dated: December 17, 2020                                      /s/ Jonathan B. Butler
                                                              Jonathan B. Butler
                                                              Ciklin Lubitz
                                                              515 North Flagler Drive, 20th Floor
                                                              West Palm Beach, Florida 33401
                                                              Tel.: (561) 820-0374

                                      ORDER GRANTING MOTION

          IT IS HEREBY ORDERED that counsel’s motion for admission pro hac vice is granted.




          Dated: December 17th, 2020                   BRENDAN L. SHANNON
          Wilmington, Delaware                         UNITED STATES BANKRUPTCY JUDGE
{00029790. }
